UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2433



DENISE A. MILES,

                                              Plaintiff - Appellant,

          versus


MSA INDUSTRIES/KEMPER CARPET,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Richard L. Williams, Senior
District Judge. (CA-97-323-A)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denise A. Miles, Appellant Pro Se. Francis Joseph Nealon, Eric
Carl Lund, BALLARD, SPAHR, ANDREWS & INGERSOLL, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the Defendant in a Title VII discrimination case. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Miles v. MSA Industries/Kemper Carpet, No. CA-97-
323-A (E.D. Va. Sept. 12, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2